ON PETITION EOR llBIIBARING.
An able and earnest petition for rehearing has been filed in this case, which seems to call for some special notice. It is claimed that the appeal from the order of the commissioners did not suspend the license granted to the appellant until the issuing and service of the summons required by the thirty-fourth section of the act organizing county boards, 1 G. & H. 253.
The plain provision of sec. 32 is, that the appeal shall be taken by the filing of the bond. The provision as to the summons is, “when such appeal is taken in vacation, the appellant, if there be an appellee, shall cause a summons to be sued out of the clerk’s office of the court to which the appeal is taken, returnable on the first day of any term of such court next after the date thereof, requiring the appellee to appear and answer said appeal.” How can it bo said, with any propriety of language, that when such appeal is taken, a summons shall issue, if the summons itself is a component part of the appeal?
A strong argument is made on the inconvenience of suspending the operation of the license without notice. The applicant knows that'an appeal may he taken within thirty days; for that time he sells at his peril; he must look to his power under the license.
The same argument would apply with equal force to the time between the issuing and service of the summons, leaving it to the action of the sheriff as to when the operation of the license shall terminate. By the plain reading of the statute, the purpose of the summons is, to compel the appellee to appear and answer the appeal, leaving the appeal itself to suspend the operation of the order. It may he *269that this construction of the statute will deprive the applicant of the full benefit of the license for thirty days, but the privilege to retail iutoxicating liquors must be taken with all the restrictions imposed by law.
N. B. Overman and G. W. Loidey, for appellant.
I). E. Williamson, Attorney General, for the State.
It might, perhaps, bo regarded as unjust to allow an appeal, as the applicant pays his money for the license at the time it is granted; but this is a matter for the legislature, and not the courts.
The petition for rehearing is overruled.